DETAILED ACTION
The Amendment filed April 26, 2022 has been entered. Claims 1-17 are pending. Claims 2-12 have been cancelled. Claim 1 is independent.

Specification
The Amendment to the Title filed April 26, 2022 is accepted.

Drawings
The drawings filed on April 26, 2022 are accepted.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0392909).
Regarding independent claim 1, the claimed limitation(s) is well-known technology for a type of memory (e.g., NAND flash) for its purpose. For example, Yang et al. in e.g., FIGS. 4D and FIG. 13 disclose a semiconductor memory device comprising: 
a first memory string (FIG. 4D: NS1) including a plurality of first memory cell transistors connected to each other in series; 
a plurality of word lines (WLL1-48) connected to the plurality of first memory cell transistors, respectively; 
a first select transistor (SGDT1) connected to one end of the first memory string;
a first gate line (SGDL) connected to the first select transistor; 
a second select transistor (SGST) connected to another end of the first memory string; 
a second gate line (SGSL) connected to the second select transistor; 
a bit line (BL1) connected to the first select transistor; 
a source line (drain line of SGST) connected to the second select transistor; and 
a control circuit configured to execute a plurality of write operations for writing data to the plurality of first memory cell transistors and a program operation including a plurality of verify operations (see FIG. 13), wherein 
at completion of the program operation (FIG. 13, Program Stage): 
a voltage to turn on the first select transistor (VSGD1=VPSSGD) is applied to the first gate line, and 
a voltage to turn on the second select transistor (VSGSL=VPSGS) is applied to the second gate line, and 
a predetermined first voltage higher than a ground voltage applied to the plurality of word lines; and 
subsequent to the completion of the program operation: 
a voltage to turn off the first select transistor (VSGD1 going down) is applied to the first gate line, 
a voltage to turn off the second select transistor (VSGSL going down) is applied to the second gate line, and 
a predetermined second voltage (VPGM and VPASS) higher than the ground voltage is applied to each of the plurality of word lines, wherein the voltage applied to the plurality of word lines is equal to or greater than the second voltage from a time of the completion of the program operation to a time subsequent to the completion of the program operation (see EXMINER’S MARKUP below).

    PNG
    media_image1.png
    992
    705
    media_image1.png
    Greyscale

Regarding claims 13-17, which depends from claim 1, Yang et al. further disclose the extension of stings to a second memory sting in FIGS. 4D and FIGS. 8A-C, and program and verification operations in FIGS. 9-10, FIG. 13 and FIG. 17.

Response to Arguments

The rejections of claims 5-6 and 12 under 35 USC 112(a) or first paragraph have been withdrawn.
Applicant’s Amendment filed 04/26/2022, with respect to the rejection(s) of claims under 35 USC 102 and 103 have been fully considered. The amendment overcomes the rejection cited FIG. 9, timing diagram of program and verify stages of Yang. However, another timing diagram of interleaved program and verify stages of Yang, FIG. 13 and accompanying disclosure teach the amended claim limitation(s). For more detail, see art rejection above. Further, the claimed limitation(s) is well-known technology for a type of memory (e.g., NAND flash) for its purpose. For example, see Maejima (US 9,865,351), FIG. 7 and accompanying disclosure. Therefore, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825